OMB APPROVAL OMB Number: 3235-0570 Expires: August 31, 2012 Estimated average burden hours per response: 18.9 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-04804 The Elite Group of Mutual Funds (Exact name of registrant as specified in charter) 1325 4th Avenue, Suite 1744Seattle, Washington (Address of principal executive offices) (Zip code) Richard S. McCormick McCormick Capital Management 1325 4th Avenue, Suite 1744 Seattle, WA 98101 (Name and address of agent for service) Registrant's telephone number, including area code:(206) 624-5863 Date of fiscal year end: September 30, 2012 Date of reporting period: March 31, 2012 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. SEMI-ANNUAL REPORT FINANCIAL STATEMENTS (Unaudited) MARCH 31, 2012 THE ELITE GROWTH & INCOME FUND PORTFOLIO OF INVESTMENTS March 31, 2012 (Unaudited) PORTFOLIO OF INVESTMENTS The Elite Growth & Income Fund March 31, 2012 (unaudited) Shares Market Value Common Stock 96.6% Basic Industries 6.2% Souther Copper Corp $ Walter Energy Inc Total Basic Industries Business Services 6.4% Google Inc Cl A Microsoft Corp Total Business Services Capital Goods 3.2% Joy Global Inc Thermo Fisher Scientific Total Capital Goods Consumer Goods & Services 5.6% Apple, Inc. Tupperware Brands Corp. Total Consumer Goods & Services Energy 17.0% Anadarko Petroleum Corp BP PLC ADR (a) C&J Energy Services, Inc. (b) Diamond Offshore Drilling Halliburton Co Transocean Ltd. (a) Total Energy Financial 12.6% Hartford Finl. Service Grp. Inc. JPMorgan Chase & Co (a) Lincoln National Corp New York Community Bancorp (b) Total Financial Health Care Goods & Services 23.7% Abbott Laboratories Inc. Agenus Inc. (b) Merck & Co Inc Teva Pharmaceutical ADR Wellpoint, Inc. Total Health Care Goods & Services Precious Metals 21.9% Agnico Eagle Mines Ltd iShares Silver Trust Kinross Gold Corp. Market Vector Jr. Gold Miners (b) Newmont Mining Corp Seabridge Gold Inc (b) SPDR Gold Trust Total Precious Metals Total Value of Common Stock $ (Cost $ 38,041,542) Shares Market Value Short-Term Investments 12.5% Blackrock Liquidity Fund 0.14%(c)(d) $ BNY Mellon Cash Reserves 0.05%(d) Total Value Of Short-Term Investments (Cost $5,623,864) Total Investments in Securities (Cost $ 43,665,406) 109.1% Liabilities in excess of other assets -9.1% ) Net Assets 100.0% $ At March 31, 2012, unrealized appreciation of securities, including written options, for Federal Income Tax purposes based on cost of $43,363,312, is as follows: Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ Schedule of Call Options Written Contracts March 31, 2012 BP PLC ADR7/21/12$47 $ ) JP Morgan Chase & Co5/19/12$43 ) Transocean Ltd.5/19/12$50 ) Total Call Options Written - (0.6% ) $ ) (Premiums received $ 302,094) (Note 3) *Non-income producing (a) All or a portion of the security is pledged as collateral for options written. (b) All or a portion of this security was on loan at March 31, 2012.The value of securities on loan at March 31, 2012 was $3,750,859. (c) This security was purchased with cash collateral received for securities on loan at March 31, 2012. (d) Represents 7 day effective yield as of March 31, 2012. See Notes to Financial Statements 2 THE ELITE INCOME FUND PORTFOLIO OF INVESTMENTS March 31, 2012 (Unaudited) PORTFOLIO OF INVESTMENTS The Elite Income Fund March 31, 2012 (unaudited) Bonds 85.4 % Par Value U.S. Government/Agencies Notes and Bonds 21.2% Maturity Coupon Market Value Fannie Mae 07/30/12 % $ U.S. Treasury Note 04/30/13 % Tennessee Valley Authority 08/01/13 % PEFCO 08/15/13 % U.S. Treasury Note 09/30/16 % Fannie Mae 02/25/18 % Fannie Mae (a) 06/25/19 % PEFCO 12/15/21 % Fannie Mae 03/01/22 % U.S. Treasury Bond 08/15/23 % Tennessee Valley Authority 07/15/24 % U.S. Treasury Bond 02/15/26 % U.S. Treasury Bond 11/15/28 % Fannie Mae 10/25/32 % Total U.S. Government/Agencies Notes and Bonds Quasi & Foreign Governments4.3% Province of Manitoba 04/28/14 % Province of Ontario 02/05/15 % Province of Nova Scotia 07/21/15 % Total Quasi & Foreign Governments Securitized /Asset Backed Bonds 7.6% AEP Texas Central Transition 07/01/13 % Mercedes Benz Auto Rec. Trust 01/15/14 % Massachusetts RRB Special Purpose Trust 03/15/15 % Mercedes Benz Auto Rec. Trust 03/16/15 % FPL Recovery Funding LLC 08/01/15 % FPL Recovery Funding LLC 08/01/17 % GNMA (577742) 09/15/17 % RSB Bondco LLC 04/01/18 % Freddie Mac (2962 YE) 09/15/18 % FHLMC Pool 11/01/25 % Freddie Mac (FHR 1963 Z) 01/15/27 % Fannie Mae (2002-93 A 1) 03/25/32 % Total Securitized /Asset Backed Bonds Corporate Bonds Industrial - Capital Goods1.5% Actuant Corp. 06/15/17 % Total Corporate Bonds Industrial - Capital Goods Corporate Bonds Industrial - Communications 4.9% Rogers Communications Inc. 03/01/14 % Qwest Corp. 10/01/14 % DirecTV Holdings LLC 03/01/16 % Scripps Networks 12/15/16 % Motorola Solutions Inc. 09/01/25 % Total Corporate Bonds Industrial - Communications Corporate Bonds Industrial - Consumer Cyclical 0.8% Iron Mountain Inc 08/15/21 % Total Corporate Bonds Industrial - Consumer Cyclical Corporate Bonds Industrial - Consumer Non-Cyclical 8.1% American Axle & Mfg 02/11/14 % Fortune Brands Inc. 01/15/16 % Domtar Corp. 06/01/17 % Starbucks Corp. 08/15/17 % Altria Group Inc. 11/10/18 % Archer Daniels Midland Co. 03/15/27 % Total Corporate Bonds Industrial - Consumer Non-Cyclical Corporate Bonds Industrial - Energy 6.0% Valero Logistics Co. 07/15/12 % Petrohawk Energy Corp. 08/01/14 % Anadarko Petroleum Corp. 09/15/16 % Chesapeake Energy Corp. 08/15/20 % NV Energy Inc. 11/15/20 % Total Corporate Bonds Industrial - Energy Corporate Bonds Industrial - Transportation 2.0% BNSF Funding Trust (a) 12/15/55 % Total Corporate Bonds Industrial - Transportation Corporate Bonds Utilities - Electric8.8% Oncor Electric Delivery Co. 05/01/12 % $ Ameren Illinois Co. 12/15/13 % Ameren Corp. 05/15/14 % Sempra Energy 06/01/16 % Centerpoint Energy Houston Electric 07/01/23 % Ohio Edison Co. 10/15/38 % Total Corporate Bonds Utilities - Electric See Notes to Financial Statements 2 THE ELITE INCOME FUND PORTFOLIO OF INVESTMENTS - (Continued) March 31, 2012 (Unaudited) PORTFOLIO OF INVESTMENTS The Elite Income Fund March 31, 2012 (unaudited) Par Value Corporate Bonds Utilities - Natural Gas 6.2% Maturity Coupon Market Value Kaneb Pipeline 06/01/13 % Energy Transfer Partners Co. 07/01/13 % Boardwalk Pipeline LLC 06/01/18 % Buckeye Partners LP 02/01/21 % Enterprise Products Operating LLC(a) 08/01/66 % Total Corporate Bonds Utilities - Natural Gas Corporate Bonds Finance - Banking 8.9% Household Finance Corp. 11/27/12 % Wachovia Corp. (d) 08/01/13 % Zions Bancorp 09/23/14 % Citigroup Inc. 10/15/14 % Ford Credit Auto Owners Trust 11/15/14 % Wells Fargo Co. (b) 10/28/15 % Total Corporate Bonds Finance - Banking Corporate Bonds Finance - Misc. Finance2.4% John Deere Capital Corp 06/19/12 % InterAmerica Development Bank 10/22/12 % Total Corporate Bonds Finance - Misc. Finance Corporate Bonds Finance - REIT's 2.7% Senior Housing Properties Trust 01/15/16 % Biomed Realty LP 04/15/16 % Digital Realty Trust LP 03/15/21 % Total Corporate Bonds Finance - REIT's Total Value of Bonds (Cost $17,057,876) Shares Preferred Stock 1.1% Citigroup Capital Preferred Total Preferred Stock (Cost $208,800) Shares Common Stock 10.0% DuPont De Nemours Exelon Corp. Frontier Communications Corp (d) GlaxoSmithKline PLC iShares iBoxx High Yield Corporate Bond (d) New York Community Bancorp Inc (d) Newmont Mining Corp Southern Copper Corp. SuperValue Inc. (d) Total SA Spon. ADR Waste Management Inc Total Common Stock (Cost $2,168,939) Short Term Investments 7.0% BNY Mellon Cash Reserves 0.050% (c) Blackrock Liquidity Fund 0.14% (c) (e) Total Short Term Investments (Cost $1,441,237) Total Investments (Cost $20,876,852) 103.5% Liabilities in excess of other assets ) NET ASSETS 100.0% $ At March 31, 2012, unrealized appreciation of securities for Federal Income Tax purposes based on tax cost of $20,876,852 is: Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ (a)Variable rate security; Interest rate shown is the rate in effect as of March 31, 2012. (b)Security is a fixed-to-floating coupon bond.The coupon shown is the fixed coupon in effect at March 31, 2012.The fixed coupon will convert to a floating coupon at a predetermined date.At that date the coupon increases to LIBOR plus a predetermined margin. (c) Represents 7 day effective yield as of March 31, 2012. (d) All or a portion of this security was on loan at March 31, 2012. The value of securities on loan at March 31, 2012 was $947,598. (e) This security was purchased with cash collateral received for securities on loan at March 31, 2012. See Notes to Financial Statements 3 THE ELITE GROUP OF MUTUAL FUNDS STATEMENTS OF ASSETS AND LIABILITIES March 31, 2012 (Unaudited) The Elite Growth & The Elite Income Fund Income Fund ASSETS Investments in securities, at value (Cost $43,665,406 and $20,876,852, respectively) (Notes 2A and 3) $ $ Cash Receivables Interest Dividends Interest from Securities Lending Total Assets LIABILITIES Payable upon return of securities on loan Call Options written, at value (Proceeds $302,094 and $0 respectively) — Payables: Fund shares redeemed — Investment management fees Distributions — Accrued expenses Total Liabilities NET ASSETS The Elite Growth & Income Fund – Applicable to 2,730,318 shares outstanding no par value, unlimited number of shares of beneficial interest $ The Elite Income Fund – Applicable to 1,994,838 shares outstanding no par value, unlimited number of shares of beneficial interest $ NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER SHARE (net assets / shares outstanding) $ $ At March 31, 2012, the components of net assets were as follows: Paid-in capital $ $ Undistributed net investment income\(loss) ) Accumulated net realized gain\(loss) on investments ) Net unrealized appreciation of investments Net unrealized appreciation of options written — Net Assets $ $ 4 THE ELITE GROUP OF MUTUAL FUNDS STATEMENTS OF OPERATIONS For the Six Months Ended March 31, 2012 (Unaudited) The Elite Growth & The Elite Income Fund Income Fund Investment Income Income: Interest $ $ Dividends (net of foreign tax withheld of $4,405 and $198, respectively) Securities lending Total Income Expenses: Investment management fee Transfer agent fees Custodian fees Audit fees Trustee fees and expenses Recordkeeping services Shareholder reports Registration fees and other CCO expense Legal fees Insurance Total Expenses Net Investment Income Realized and Unrealized Gain/(Loss) on Investment Securities and Options Contracts Net realized gain/(loss): Investment securities ) Expired and closed covered call options written (Note 3) — Net realized gain on investment securities and option contracts ) Net increase in unrealized appreciation: Investment securities Option contracts written — Net change in unrealized appreciation/depreciation of investments and options Net realized and unrealized gain on investment securities and option contracts Net increase in net assets resulting from operations $ $ 5 THE ELITE GROWTH & INCOME FUND STATEMENT OF CHANGES IN NET ASSETS Six Months Ended Year Ended March 31,2012 September (Unaudited) 30, 2011 Operations Net investment income\(loss) $ $ ) Net realized gain\(loss) on investment securities and options contracts ) Net change in unrealized appreciation/depreciation of investment securities and option contracts ) Net increase\(decrease) in net assets resulting from operations ) Distributions to Shareholders Distributions from net investment income ($0.05 and $0.00 per share, respectively) ) — Capital Share Transactions Decrease in net assets resulting from capital share transactions (a) ) ) Total increase\decrease in net assets ) Net Assets Beginning of period End of period (Including undistributed net investment income of $19,464 and $0.0 respectively) $ $ (a) Transactions in capital stock were as follows: Six Months Ended March 31, 2012 Year Ended (Unaudited) September 30, 2011 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed ) Net decrease ) $ ) ) $ ) 6 THE ELITE INCOME FUND STATEMENT OF CHANGES IN NET ASSETS Six Months Ended Year Ended March 31, 2012 September (Unaudited) 30, 2011 Operations Net investment income $ $ Net realized gain on investment securities Net change in unrealized appreciation\depreciation of investment securities ) Net increase in net assets resulting from operations Distributions to Shareholders Distributions from net investment income ($0.22 and $0.46 per share, respectively) ) ) Distribution from net realized gains on investment transactions ($0.00 and $0.25 per share respectively) — ) Total distributions to shareholders ) ) Capital Share Transactions Change in net assets resulting from capital share transactions (a) ) Total decrease in net assets ) ) Net Assets Beginning of period End of period (Including undistributed (distributions in excess of) net investment income/loss of $(254,252) and $(60,990), respectively) $ $ (a) Transactions in capital stock were as follows: Six Months Ended March 31, 2012 Year Ended (Unaudited) September 30, 2011 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed ) Net increase ) $ ) $ 7 THE ELITE GROWTH & INCOME FUND FINANCIAL HIGHLIGHTS For a Share Outstanding Throughout Each Period Six Months Ended March 31, 2012 Year Ended September 30, (Unaudited) Net asset value, beginning of period $ Income (loss) from investment operations Net investment income (loss) ) ) Net gain (loss) on securities (both realized and unrealized) ) ) Total from investment operations ) ) Less Distributions Dividends from net investment income ) — ) Distribution from net realized gains — ) Distribution from return of capital — — ) — — ) Total distributions ) — ) Net asset value, end of period $ Total Return 29.11% (10.44%
